 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
     UNITED STATES OF AMERICA,                       )
 7                                                   )
                                                     )
 8                          Plaintiff,               )   Case No.: 2:13CR00239-TSZ-001
                                                     )
 9                  v.                               )   ORDER GRANTING DEFENDANT
                                                     )   HAZELRIGG’S MOTION FOR
10                                                   )   EARLY TERMINATION OF
     THOMAS R. HAZELRIGG, III,                       )   SUPERVISED PROBATION
11                                                   )
                            Defendant.               )
12                                                   )
13
              Defendant, THOMAS R. HAZELRIGG, III, having moved the Court for early
14
     termination of Supervised Release pursuant to 18 U.S.C., §3583(e)(1), and the Court having
15

16   reviewed the Declaration of defendant and the Declaration of counsel in support of the Motion,

17   along with the files and records of this case, the Court has concluded that the Motion, docket
18
     no. 139 should be granted as it is warranted by the conduct of the defendant and in the interest of
19
     justice. Accordingly, it is hereby
20
              ORDERED that the defendant’s term of Supervised Release is terminated and the
21

22   defendant is discharged.

23            DATED: March 18, 2020.
24

25

26
                                                          A
                                                          Thomas S. Zilly
27                                                        United States District Judge
28
                                                                          LeSourd & Patten, P.S.
     ORDER GRANTING DEF’S                                                    Attorneys at Law
     MOT FOR EARLY TERMINATION                                               20 Sixth Ave NE
     OF SUPERVISED RELEASE                                                  Issaquah, WA 98027
     Page 1
                                                                       Tel: 206-357-5086/206-624-1040
     18287\004\67306_pld                                                     Fax: 206-223-1099
 1

 2

 3   Presented by:

 4   LeSOURD & PATTEN, P.S.
 5
     s/ Robert M. McCallum
 6   Robert M. McCallum
     WSBA No. 16373
 7   20 Sixth Ave NE
 8
     Issaquah, WA 98027
     Tel: 206-357-5086/206-624-1040
 9   Fax: 206-233-1099
     E-Mail: rmccallum@lesourd.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         LeSourd & Patten, P.S.
     ORDER GRANTING DEF’S                   Attorneys at Law
     MOT FOR EARLY TERMINATION              20 Sixth Ave NE
     OF SUPERVISED RELEASE                 Issaquah, WA 98027
     Page 2
                                      Tel: 206-357-5086/206-624-1040
     18287\004\67306_pld                    Fax: 206-223-1099
